DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 and 11 are currently pending and have been examined.

Terminal Disclaimer
The terminal disclaimer filed on 12/16/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,678,941 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Statement of Reasons for Allowance
Claims 1-7 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to managing information of an object captured from computer-based object recognition designed to leverage remote computer processing outside of a private setting while protecting privacy of the individuals. Claim 1 includes the uniquely distinct features, receive, from a user, a user comprehensible query; translate, and before transmitting to the remote computer system, the user comprehensible query into a privacy protected query, the privacy protected query lacking the private information; transmit, to the remote computer system and based on the analysis report and without the private information, a privacy protected query; receive, from the remote computer system, an answer to the privacy protected query, the answer in a privacy protected form; translate, by a first processing device, the answer into a user comprehensible answer; and provide, by the first processing device, a response to the user that includes the user comprehensible answer. The closest prior art:
Ekstrom et al (US 2017/0094018 A1) discloses any non-private portions of the sensed data are classified as non -private/public data and set for transmission over to remote processing system (e.g., cloud-based processing system) over communication medium  (e.g., cloud network) and subsequently, at the non-private data is transmitted over to remote processing system  for further processing (P[0052]).
Wexler et al (US 2017/0195572 A1) discloses identifiers related to information appearing in analyzed images or associated with analyzed audio, or any other data representing image and/or audio data. For example, an image may be analyzed and an identifier related to an activity occurring in the image may be transmitted to the computing device (P[0156])
Migdal et al (US 8,867,853 B1) discloses a surveillance system with a camera in a retail environment.
Goodwin et al (US 2013/0276136 A1) discloses providing a generic name to a detected object (P[0069]).
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: LaFever et al (US 20150379303 A1) which discloses obscuring data for use or analysis by a third party.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629        

/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629